Citation Nr: 0828756	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney condition.

3.  Entitlement to a rating for the veteran's psychoneurosis 
in excess of 10 percent prior to January 9, 2001, in excess 
of 30 percent prior to August 18, 2004, and in excess of 50 
percent since August 18, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from April 1944 to October 
1944.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New Orleans, Louisiana, and Jackson, Mississippi that denied 
the benefits sought on appeal.  The RO in Jackson, 
Mississippi, is currently handling the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a back 
condition must be remanded for further development prior to 
adjudication.   Since seeking to reopen this claim, in an 
October 2003 VA Form 21-4138, the veteran stated that he has 
received treatment at the Gulf Coast Community Hospital in 
Biloxi, Mississippi, for his back condition and that his 
treating physicians told him that his current back problems 
are related to his active duty.  There are no records from 
this facility in the claims file.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  VA must make an attempt to obtain 
these records.

As for the issue of whether new and material evidence has 
been received to reopen a claim for service connection for a 
kidney condition, the RO declined to reopen the claim in a 
February 2003 rating decision.  In an October 2003 VA Form 
21-4138 the veteran requested again that he be awarded 
service connection for this condition.  The Board construes 
this as a timely notice of disagreement with the February 
2003 rating decision.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As for the veteran's claim for an increased rating for his 
psychoneurosis, at the outset the Board notes that while an 
appeal of this issue was perfected in 2006, upon close review 
of the claims file, an appeal of this issue was also 
perfected in 1993 and was never addressed.  Accordingly, 
future adjudications of this claim should account for the 
regulation change that has occurred since the 1993 appeal was 
perfected, and the three staged ratings that have also been 
established since that time. 

In an October 2004 VA Form 21-4138 the veteran stated he has 
been treated at the VA Medical Center in Gulfport for his 
psychiatric condition.  While the Board is cognizant that 
this facility sustained extensive damage from Hurricane 
Katrina in 2005 and patients from that facility were diverted 
to other VA medical centers, there nonetheless appear to be 
missing records in the claims file.  None of the recent VA 
treatment records pertain to psychiatric or psychological 
treatment in any way.  Additionally, the Board can point to 
no records definitively from the VA Medical Center in 
Gulfport anywhere in the claims file.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).   These records must be obtained.

In addition, as the last VA examination is dated from nearly 
four years ago, the current status of the veteran's mental 
condition should be ascertained by VA examination.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores and that a remand in this regard is required.  With 
particular regard to the second element of Vazquez described 
above, the Board again notes that the regulations pertaining 
to mental disorders have changed during the pendency of this 
appeal.  As such the notice letter should also advise the 
veteran of the provisions of both versions of the 
regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records from the Gulf 
Coast Community Hospital in Biloxi, 
Mississippi.  Thereafter, the RO should 
attempt to obtain those records.  

2.  The RO should issue an SOC with 
respect to the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a kidney condition. The appellant should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

3.  Send the veteran a corrective notice 
letter that advises the veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the veteran that she 
must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the veteran with both 
versions of the rating criteria 
pertaining to mental disorders (the 
version in effect prior to November 7, 
1996, as well as the current version.)  
The veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

4.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Gulfport, Mississippi.

5.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his psychiatric 
disability.  The examiner should identify 
and completely describe all current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



